DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/18/2021 has been entered.

Response to Amendment
This action is responsive to the amendment and RCE dated 11/18/2021.  Claims 16-19 remain pending.  The previous claim objection has been withdrawn due to applicant’s amendment.  Claim 16 has been substantively amended.  A new ground(s) of rejection has been provided below.  This action is Non-Final.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamezawa (U.S. 5,482,252) in view of Osthues (U.S. 3,874,631).
Kamezawa discloses a method of joining pipe elements (6, 6) using a valve (3, 5), said method comprising: providing a plurality of segments (1, 2) attached end to end surrounding a central space 


    PNG
    media_image1.png
    788
    975
    media_image1.png
    Greyscale
 

Osthues teaches it was known in the art to have a butterfly valve that additionally includes a plastic liner (30) separate from the rest of the valve components (such as 13) that is positioned between the valve body (on the radially inner surface of the valve body) and the valve member (18).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly of Kamezawa by including a liner on the inner surface of the valve body as taught by Osthues in order to aid in corrosion resistance (see col. 1, ll. 35-44, col. 4, ll. 17-25, and the abstract).
Regarding claim 17, Kamezawa as modified further discloses wherein said engaging said projections with said valve body comprises circumferentially contacting said valve body with first and second circumferentially arranged projections extending from said segments toward said central space (see the annotated figure above).
Regarding claim 18, Kamezawa as modified further discloses centering said valve body within said central space by engaging said projections on said segments with grooves in said valve body (see the annotated figure above and figs. 2 and 6, when the projections are received within the grooves a centering function will be performed).
Regarding claim 19, Kamezawa as modified further discloses wherein said grooves comprise circumferential grooves in said valve body and said projections comprise first and second circumferentially arranged projections extending from said segments toward said central space, said engaging said projections on said segments with said grooves in said valve body comprises circumferentially contacting said circumferential grooves in said valve body with said first and second circumferentially arranged projections (see the annotated figure above and figs. 2 and 6, when the 

Response to Arguments
In the response filed on 11/18/2021, the applicant argues that Kamezawa does not disclose providing a liner overlying the inner surface of the valve body (top of page 7).  However, this newly added limitation is taught above by Osthues and element 30 in the rejection above.  For at least these reasons, applicant’s arguments have not been found persuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R REID whose telephone number is (313)446-4859.  The examiner can normally be reached on Monday-Friday 9am-5pm est.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607, Mary McManmon can be reached at 571-272-6007, or Ken Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MICHAEL R REID/               Primary Examiner, Art Unit 3753